PER CURIAM.
We affirm the summary denial of appellant’s motion for post-conviction relief, which appears to be at least his third. As to the first three grounds, we disagree with the trial court’s determination that the motion was untimely; these three grounds are identical to the grounds raised in appellant’s rule 3.850 motion, timely filed on December 27, 2007, the dismissal of which was affirmed without prejudice to refile it within thirty days after the issuance of our mandate in his appeal from the denial of his previous rule 3.850 motion in Case No. 4D07-3652. See Reed v. State, 978 So.2d 230 (Fla. 4th DCA 2008). The instant motion was filed within that time period.
However, we agree with the trial court that appellant failed to show why the three grounds asserted in this motion could not have been raised in his first rule 3.850 motion and, therefore, failed to overcome the successiveness bar. See Fla. R.Crim. P. 3.850(f); Foster v. State, 614 So.2d 455, 458 (Fla.1992) (noting that defendant is required to “allege that the grounds asserted were not known and could not have been known to him at the time of the earlier motion”).

Affirmed.

POLEN, TAYLOR and HAZOURI, JJ, concur.